Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 21-FM-006

                                L.S., APPELLANT,

                                          V.

    DISTRICT OF COLUMBIA DEPARTMENT ON DISABILITY SERVICES, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                  (MRV12-81)

                   (Hon. Carmen McLean, Reviewing Judge)
                 (Hon. Katherine M. Wiedmann, Motion Judge)

(Argued September 22, 2022                          Decided November 17, 2022)

      Pierre E. Bergeron for appellant.

       Stacy L. Anderson, Senior Assistant Attorney General, with whom Karl A.
Racine, Attorney General for the District of Columbia, Loren L. Alikhan, Solicitor
General at the time the brief was filed, Caroline S. Van Zile, Principal Deputy
Solicitor General at the time the brief was filed, and Ashwin P. Phatak, Deputy
Solicitor General, were on the brief, for appellee.

      Before GLICKMAN and DEAHL, Associate Judges, and THOMPSON, Senior
Judge.

      THOMPSON, Senior Judge: In this matter, appellant L.S., a developmentally

disabled ward of the District of Columbia Department on Disability Services (“the

District” or “DDS”), challenges a December 11, 2020, order of the Superior Court
                                          2

affirming an October 1, 2020, order by a Magistrate Judge of the Mental Health

and Habilitation Branch of the Family Court (the “Habilitation Court”) that denied

an emergency motion filed by L.S.’s counsel. We dismiss the appeal as moot

insofar as it asks this court to mandate that the Habilitation Court assess the ability

of L.S. to understand the risks of returning to work at his supported employment

worksite and to order that L.S. not return to work until vaccination against the

COVID-19 virus is available. We affirm insofar as the appeal asks us to hold that

the Superior Court erred in upholding the Habilitation Court’s determination not to

hold an evidentiary hearing on the motion. 1




                                 I.    Background




      L.S. is an individual with severe intellectual disability who is committed to

DDS for the provision of habilitation services pursuant to an individual support

plan (“ISP”). The services described in L.S.’s ISP include supportive employment.


      1
       We also hereby grant appellant’s requests to refer to him by his initials in
this Memorandum Opinion and to publish our decision.
                                         3

As of early 2020, L.S.’s supportive employment included work as a custodian at a

Department of Defense (“DoD”) facility in Virginia, where he had worked since

2016. The COVID-19 pandemic and state and local stay-at-home orders led to a

pause in that assignment in March 2020. In August 2020, however, L.S. expressed

a desire to return to work, and DDS sought to facilitate that return.        L.S.’s

interdisciplinary team (“IDT”) determined that a number of limitations and

precautions would be implemented to enable L.S. to return to work.           These

included limiting L.S.’s work to two days per week for five hours each day; his

wearing a face mask and face shield and observing social distancing protocols;

being individually escorted to and from work; having his temperature checked

upon arrival at work and again at the community residential facility where he lives;

and monitoring him according to Centers for Disease Control and Prevention

guidelines.




      Under D.C. Code § 7-1304.13(a), “[p]ersons with an intellectual disability

who have been committed . . . shall have the assistance of an advocate for a person

with an intellectual disability in every proceeding and at each stage in such

proceedings under this chapter” (i.e., the so-called Habilitation Act, declaring the

intent of the Council of the District of Columbia (the “Council”) to “[s]ecure for

each resident of the District of Columbia with intellectual or developmental
                                           4

disability . . . such habilitation as will be suited to the needs of the person”). 2 The

advocate has the duty “[t]o ensure by all means . . . that the [committed] person is

afforded all rights under the law.” D.C. Code § 7-1304.13(c)(3).



      In October 2017, the Habilitation Court appointed attorney Pierre Bergeron

as counsel for L.S. to succeed his previous counsel. Mr. Bergeron has advocated

for L.S. in various ways, including by successfully petitioning the Habilitation

Court to direct that speech-language services for L.S. be reinstated and that L.S. be

provided with a communication device.



      By motion dated August 26, 2020, Mr. Bergeron filed in both the

Habilitation Court and the Probate Court a motion entitled “Emergency Motion for

an Emergency Order and/or Injunctive Relief to Prevent the Department of

Disability Services and Its Contractor Ward and Ward from Sending [L.S.] to His

Supported Employment Day Program [a reference to L.S.’s job at the DoD

facility]” (the “Emergency Motion”). 3 Referring to an August 14, 2019, “Day

Program Court Report” filed with the court, the Emergency Motion highlighted

      2
          D.C. Code § 7-1301.02(a)(2).
      3
        The Probate Court denied the motion, reasoning that the Family Court, not
the Probate Court, was the appropriate forum. Counsel did not contest that
determination.
                                          5

that L.S.’s work “consists in great part of cleaning toilets” at the DoD facility and

referred the court to attached articles stating that COVID-19 can be transmitted via

“aerosolized feces” propelled into the air by toilet flushing.      The Emergency

Motion asked the Superior Court to enjoin DDS from restarting L.S.’s employment

“until further order of this Court and when a vaccine protecting against COVID[-

]19 is available.”



      The Emergency Motion acknowledged that a decision was made at an IDT

meeting on August 20, 2020, that (then 70-year-old) L.S. should return to his

supported employment and that L.S.’s limited medical guardian (appointed for L.S.

in 2008 in a Probate proceeding) had concurred in that decision. The Emergency

Motion asserted, however, that counsel did not believe that the decision to return

L.S. to supported employment at a “highly contagious” site during the pandemic, at

a time when DDS workers, Department of Defense employees, attorneys, and

others were being permitted to work from home, “belong[ed] to the Limited

Medical Guardian.” The Emergency Motion asserted that because of L.S.’s severe

intellectual disability, he would not be able to process the “potentially deadly risks
                                        6

of returning to work,” which assertedly had not been explained to him by his case

manager or by the limited medical guardian. 4



      DDS opposed the Emergency Motion, asserting that L.S. had “not been

declared incapacitated to make a decision whether to maintain his employment and

he ha[d] expressed his interest in returning to work” and arguing that the

Habilitation Act safeguarded L.S.’s decision to return to work. DDS noted that the

IDT decision had been upheld by the DDS Human Rights Advisory Committee

and that the IDT had put safety protocols in place and contended that to grant the

motion would violate L.S.’s civil rights and his right to meaningful employment.



      Magistrate Judge Katherine M. Wiedmann denied the Emergency Motion in

a bench ruling on September 17, 2020, and in a written order dated October 1,

2020. Magistrate Judge Wiedmann reasoned that while the Habilitation Court has

jurisdiction to determine whether an individual habilitation plan satisfies the

requirements of the Habilitation Act, it does not have authority to adjudicate a

“perceived violation sound[ing] in tort or some other legal theory stemming from


      4
         Counsel also asserted that he had asked L.S. whether “he minded waiting
to go[] back to work until the environment is safe,” and L.S. had consented. On
August 31, 2020, the IDT team met again with L.S., who reaffirmed that he would
like to return to work.
                                          7

health and safety concerns” or relating to medical issues.         Magistrate Judge

Wiedmann found that the Emergency Motion was not challenging any deficiency

in L.S.’s habilitation plan and emphasized that under the law, L.S. “is presumed to

have capacity to make his own decisions regarding whether he wants to return to

work” and to do so in consultation with his limited medical guardian to the extent

that health and safety issues related to his work present medical issues. The

Magistrate Judge declined to make any determination regarding health and safety

risks at L.S.’s workplace. She also remarked that counsel for L.S. should “proceed

with caution” to the extent that he was advocating the overruling of L.S.’s decision

about returning to work despite his expressed wishes because counsel owed

“[u]ndivided loyalty to [the] client . . . [as] a fundamental tenet of the attorney-

client relationship.”



      There followed a petition for review by an Associate Judge. Associate

Judge Carmen G. McLean denied the motion for review on December 11, 2020.

Judge McLean declined to find that the Habilitation Court lacked authority to

address health and safety risks associated with habilitation services; she found it

             at least plausible that the question of [L.S.] returning to
             work during a pandemic touches on the requirement that
             individuals ‘be taught skills that help them learn how to
             effectively utilize their environment and how to make
             choices necessary for daily living,’ D.C Code
                                          8

             § 7-1305.02, or even the comprehensive evaluation
             requirements of D.C. Code § 7-1305.04.

Judge McLean found, however, that the Habilitation Court did not have the

authority to grant the requested relief. She found that the Emergency Motion’s

argument that L.S. lacked the capacity to decide to re-engage in supportive

employment services was without merit as in direct conflict with the legal

presumption of capacity. She noted that under D.C. Code § 21-2002(d), “[a]n

individual shall be presumed competent and to have the capacity to make legal,

health-care, and all other decisions for himself or herself, unless certified otherwise

under section 21-2204 or deemed incapacitated or incompetent by a court,” and

that under the Habilitation Act, “[a] determination by the [c]ourt . . . that a person

14 years of age or older is incompetent to refuse commitment shall not be relevant

to a determination of the person’s competency with respect to other matters not

considered by the [c]ourt.” D.C. Code § 7-1303.13. Judge McLean found no

“provision that identifies or elucidates a procedure for a Habilitation Court to

separately determine an individual’s competency or capacity for discrete

habilitation decisions.” 5



      5
        Judge McLean also noted that the Guardianship Statute provides a means
to evaluate a developmentally disabled individual’s capacity; various procedural
protections; and a clear and convincing standard of proof.
                                          9

      This appeal followed on January 6, 2021. Appellant’s briefs argue that the

reviewing Associate Judge erred in upholding the order by which the Habilitation

Court (1) declined to assume “jurisdiction over . . . the health and safety of [L.S.’s]

habilitation work place” and (2) failed to “assess[] [L.S.’s] capacity to make health

and safety decisions based on the clinical data” and to hold an evidentiary hearing

on these issues.




      The record indicates that since the filing of the Notice of Appeal, L.S. has

received a COVID-19 vaccine in February 2021 and a booster shot in November

2021. L.S. returned to work on September 28, 2020 (and as of the date of a review

hearing on October 29, 2020, had not tested positive for COVID-19 and had no

symptoms of the virus). L.S. stopped working for a time in December 2020, but

returned to work in 2021. In addition, on August 12, 2021, the Probate Court,

upon a petition by DDS that relied on an updated psychological evaluation of L.S.,

appointed Diann Dawson as L.S.’s general guardian. 6 As a substitute decision-

maker for L.S., and as a member of L.S.’s IDT, the general guardian agreed to his



      6
       DDS asked the Probate Court to “expand[] Ms. Dawson’s limited medical
guardianship to a general guardianship.” The petition stated that L.S. was unable
to make decisions or provide consent for decisions relating to habilitation planning.
                                         10

return to work. As of oral argument in this matter on September 22, 2022, L.S.

was continuing to work with the agreement of the general guardian.




                                   II.   Analysis

      A. Standing and Mootness



      We have considered whether to dismiss the appeal for Mr. Bergeron’s lack

of standing, a matter that was discussed briefly at oral argument. The issue is

whether counsel may, through this appeal, pursue a goal — an order that would bar

DDS from facilitating L.S.’s return to work — that is opposed by L.S.’s general

guardian and, apparently, by L.S. himself. 7 See, e.g., Superior Court of the District

of Columbia, Family Court Attorney Practice Standards for Mental Habilitation

Attorneys (“Practice Standards for Mental Habilitation Attorneys”), an attachment

to Superior Court Administrative Order 15-17, at 10 (explaining that certain


      7
         The issue of standing also was alluded to by DDS’s counsel during a
proceeding before the Habilitation Court on September 14, 2020. Counsel for
DDS raised the issue of whether, if L.S. wished to return to work, his counsel
would “have any legal standing to [pursue an order to] prevent him returning to
work[.]” Magistrate Judge Wiedmann agreed this was an issue (and, as noted
above, in her October 1, 2020, order, she cautioned Mr. Bergeron about his duty of
loyalty to the client).
                                              11

decisions relating to habilitation, such as whether to accept or reject a

recommendation for day program services and decisions about the placement and

location where services are to be delivered “are ultimately the province of the

respondent [ward]”); see also Neilson v. Colgate-Palmolive Co., 199 F.3d 642, 650

(2d Cir. 1999) (quoting 6A Charles Alan Wright et al., Federal Practice and

Procedure § 1548, at 372 (2d ed. 1990) for the principle that “State substantive law

usually provides that the general guardian of a[n] . . . incompetent has the legal

right to maintain an action in h[er] own name for the benefit of h[er]

ward . . . . [and] is the real party in interest”). 8



       We ultimately do not rely on lack of standing as a basis for resolving this

matter because, at least arguably, Mr. Bergeron has standing to pursue this appeal

to advance the claim that placing L.S. in a “toxic environment where he can

contract COVID 19 . . . constitutes a denial of habilitation service.” Pursuant to his

duty “[t]o ensure by all means . . . that the [committed] person is afforded all rights

       8
         But see Ad Hoc Comm. of Concerned Tchrs. v. Greenburgh No. 11 Union
Free Sch. Dist., 873 F.2d 25, 30 (2d Cir. 1989) (noting that “[f]ederal
courts . . . have repeatedly affirmed a court’s power to determine that the interests
of a[n] . . . incompetent will be best represented by a ‘next friend’ or guardian ad
litem and not by an authorized representative such as a . . . general guardian”);
Boyd v. Lancaster, 132 P.2d 214, 217-18 (Cal. Ct. App. 1942) (rejecting argument
that where there is a general guardian, that person alone is entitled to bring a suit
on behalf of the ward such that a suit by a guardian ad litem is not maintainable).
                                         12

under the law,” D.C. Code § 7-1304.13(c)(3), Mr. Bergeron has an obligation to

advocate for the furnishing of the services to which L.S.’s ISP entitles him, even if

(as possibly was the case with respect to L.S.’s discontinued speech-language

services) L.S., and/or his limited medical guardian, was content to forgo them. See

also Practice Standards for Mental Habilitation Attorneys at 8 (“The Mental

Habilitation Attorney’s duty is the representation of the respondent’s civil and

legal rights and interests in any proceeding relating to the respondent’s

commitment . . . .”). It thus appears that — unlike a counsel who is appointed to

represent an individual who is the subject of a guardianship/intervention

proceeding and who must “represent zealously that individual’s expressed wishes,”

D.C. Code § 21-2033(b)(1) — a counsel appointed under the Habilitation Act is

not necessarily obligated to be guided by the client’s wishes (as expressed by the

client or as discerned by the general guardian) or by the general guardian’s

substituted judgment. The “[s]trategic and tactical legal decision[]” to present the

claim for injunctive relief involved here as a denial of habilitative services

plausibly is a claim that may “be made by counsel after consultation”). 9

Practice Standards for Mental Habilitation Attorneys at 10-11.



      9
       That said, an argument that allowing L.S. to return to an allegedly unsafe
work environment constituted a denial of habilitation services is not the argument
that Mr. Bergeron made before the Habilitation Court, and thus we consider the
                                        13



      As the issue of standing is a complex one that has not been fully briefed, we

turn instead to the doctrine of mootness, which the District contends requires that

the appeal be dismissed. 10   The District invokes our case law holding that a

pending appeal generally becomes moot when there occurs an event that renders

the relief sought by a party impossible or unnecessary. See, e.g., Classic CAB v.

D.C. Dep’t of For-Hire Vehicles, 244 A.3d 703, 705 (D.C. 2021) (quoting

Settlemire v. D.C. Off. of Emp. Appeals, 898 A.2d 902, 905 (D.C. 2006)). In

particular, the District relies on two developments since the Emergency Motion

was filed and resolved: first, the undisputed evidence L.S. has received COVID-19

vaccinations and a booster shot, such that the relief sought through the Emergency

argument forfeited. Arguments not raised in the trial court “are normally spurned
on appeal.” Crockett v. Deutsche Bank Nat’l Tr., 16 A.3d 949, 953 (D.C. 2011).
      10
          Like standing, mootness is “a threshold question of law that must be
resolved prior to, and independently of, the merits of the case.” B.J. v. R.W., 266
A.3d 213, 215 (D.C. 2021); Geary v. Nat’l Newspaper Publrs. Ass’n, 279 A.3d
371, 372 (D.C. 2022). Mootness and standing are related concepts in that,
generally speaking (putting aside the exceptions to the mootness doctrine), the
requisite interest that “must exist at the commencement of the litigation (standing)
must continue throughout its existence (mootness).” Welsh v. McNeil, 162 A.3d
135, 144-45 (D.C. 2017) (Glickman, J., concurring in part).

      A Motions Division of this court denied without prejudice DDS’s motion to
dismiss this appeal as moot, but that denial does not bind this merits panel. See
Clark v. Bridges, 75 A.3d 149, 150-51 (D.C. 2013) (citation omitted) (“[A] Merits
Division of this court is not bound by a Motions Division’s decision to deny a
motion to dismiss an appeal . . . unless the motion is denied with prejudice.”).
                                         14

Motion — to prevent Mr. Smith’s return to work until a vaccine was available —

is no longer necessary; and second, the Probate Court’s appointment of a general

guardian for L.S., signifying the Probate Court’s crediting of a July 2021

psychologist’s report that L.S. lacks capacity to make habilitation decisions (such

as the discrete decision to return to work) and the Probate Court’s acceptance of

DDS’s argument that L.S. “is unable to make decisions or provide consent for

decisions relating to . . . habilitation planning,” such as an informed decision about

supported employment. The District argues that the Probate Court determination

renders moot counsel’s request that this court require the Habilitation Court to

assess the ability of L.S. to understand the risks of returning to work at his

supported employment site. 11




      11
        The District also persuasively addresses why the claims advanced in the
Emergency Motion should not be deemed to fall within the capable-of-repetition-
yet-evading-review exception to the mootness doctrine. See Hardesty v. Draper,
687 A.2d 1368, 1371 (D.C. 1997). It asserts that L.S. is

             now fully vaccinated against COVID-19 and has a
             substitute decision-maker, resolving the concerns
             underlying counsel’s request for injunctive relief. And
             because there is now an available COVID-19 vaccine for
             everyone in DDS’s care, there is no risk that similarly
             situated DDS clients will choose to return to work during
             this pandemic in the absence of an available vaccine.
                                         15

      Disagreeing with the District on these points, L.S.’s reply brief suggests that

the Emergency Motion “c[ould] only [have] mean[t]” to request an order that L.S.

not be permitted to return to his supportive employment until there is available a

vaccine that “substantially blocks” COVID-19 variants and breakthrough

infections, a goal that has not been achieved. However, we see no indication that

this is what the Emergency Motion contemplated. Mr. Bergeron also asks us to

hold that L.S.’s capacity to understand the risks of and to consent to returning to

work is to be assessed by the Habilitation Court under the Habilitation Act and not

by the Probate Court as part of a more general determination of incapacitation

under the Guardianship Act. We see no reason to reach that conclusion. The

Council has made clear its intent that the provisions of the Guardianship Act (set

out in chapter 20 of Title 21 of the D.C. Code) apply to developmentally disabled

individuals served by DDS just as they do to other incapacitated individuals. See,

e.g., Report on Bill 20-710, the “Guardianship Amendments Act of 2014” before

the Committee on the Judiciary and Public Safety, Council of the District of

Columbia, at 6 & 6 n.18 (Nov. 25, 2014) (discussing amendments to D.C. Code

§ 21-2033 triggered by a decision of this court pertaining to a DDS-involved

developmentally disabled ward). Moreover, the Guardianship Act contemplates a

role for DDS in petitioning for removal of a guardian for failure to discharge his or

her duties as to the ward. See D.C. Code § 21-2049(a)(3).
                                          16



      For the foregoing reasons, we dismiss this appeal as moot to the extent that it

seeks an order to DDS “not to return [L.S.] to work” until a COVID-19 vaccine is

available or until there is an evidentiary hearing by the Habilitation Court on L.S.’s

ability to appreciate the health and safety risks of returning to work.



      B. Evidentiary Hearing



      We now address the claim that the Superior Court erred in affirming the

Habilitation Court’s order given that the Habilitation Court declined to hold an

evidentiary hearing on the safety of L.S.’s supportive employment worksite. At

oral argument, we understood counsel for the District of Columbia to agree that

this claim is not moot. We agree. Even though much has changed since the

Emergency Motion was filed, 12 there could still be issues about the safety of L.S.’s


      12
         According to the August 14, 2019, “Day Program Court Report” included
in the record, around the time the Emergency Motion was filed, L.S.’s work tasks
included cleaning of toilets and urinals. By contrast, according to an October 8,
2020, Day Program Court Report, L.S.’s work tasks at the DoD facility included
sweeping, dusting, vacuuming, and assisting with trash handling, but L.S. “does
not clean toilets.” This statement was not disputed during the October 29, 2020,
ISP review proceeding, and appellant’s briefs also do not dispute the statement.
Thus, there is no evidence in the record that the particular alleged hazard that
counsel highlighted in the Emergency Motion still exists. Moreover, we can take
notice that more and more people in our community have returned to their places
                                        17

supportive employment work environment. We note that at the annual review

hearing on L.S.’s ISP held on October 29, 2020, Mr. Bergeron proffered that he

had a witness — L.S.’s supportive employment job coach — who would testify

that L.S. did not always wear the face mask he was instructed to wear as part of his

personal protective equipment at the worksite.


      We also note preliminarily that, like Judge McLean, we will not assume that

the Habilitation Court is without authority to address health and safety risks

associated with a ward’s ISP habilitation services. We need not resolve the issue

here, but we find it conceivable that hazards attendant to a supportive employment

worksite could amount to a constructive denial of ISP-mandated supportive

employment, and that allegations about such hazards could warrant an evidentiary

hearing.



      On the present record, however, we can find no erroneous exercise of

discretion in the Habilitation Court’s determination not to hold a hearing on the

Emergency Motion.       During a proceeding before the Habilitation Court on

September 14, 2020, when asked to proffer what witnesses he would present at an


of work, including many Superior Court judges and staff, since the height of the
COVID-19 pandemic.       Thus, the work-from-home practices cited in the
Emergency Motion may no longer be the norm.
                                        18

evidentiary hearing on the motion, Mr. Bergeron named only witnesses who would

testify about L.S.’s wishes and would say that they heard L.S. express that he was

willing to wait to return to work. On September 15, 2020, Mr. Bergeron filed an

additional pleading in which he asserted, regarding the claim that the supported

employment worksite was unsafe, that the Habilitation Court could rely on the

“scholarly articles” he had presented with the Emergency Motion, and in which he

requested that the court “take judicial notice [of] how these dangers [would] affect

[L.S.] if he returned to work.” Because counsel did not proffer that he would call

witnesses who would testify about the safety of L.S.’s supportive employment

worksite, we will not disturb the court’s decision not to hold a hearing on the

safety of the work environment. 13



                                        ***



      For the foregoing reasons, this appeal is dismissed as moot insofar as it asks

this court to mandate that the Habilitation Court assess the ability of L.S. to


      13
          We note that Mr. Bergeron proffered the job-coach witness after
Magistrate Judge Wiedmann had denied the Emergency Motion and while her
ruling was under review by Judge McLean. The instant appeal does not challenge
Magistrate Judge Wiedmann’s ruling declining to hear, during the ISP review
proceeding, testimony from L.S.’s job coach or testimony about whether it was
safe for L.S. to return to work.
                                        19

understand the risks of returning to work at his supported employment work and to

order that L.S. not return to work until a vaccination against the COVID-19 virus is

available. We affirm the ruling of the Superior Court upholding the Habilitation

Court’s determination not to hold an evidentiary hearing on the Emergency

Motion. It is



                                      So ordered.